DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) were submitted on 01/04/2022, 04/08/2021 and 12/14/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application does not currently name joint inventors. 
3.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jadran Bandic et al., (hereinafter Bandic) (US 2010/0185064) and Gidon Elazar et al., (hereinafter Elazar) (US 2017/0340198) in view of Enrique Saldivar et al., (hereinafter Saldivar) (US 2011/0306859).
Re Claim 1. Bandic discloses, a first electronic device comprising: 
a display (a display to device 108in Fig.1 Par.[0019]-[0020], [0057]); 
5a communication module comprising communication circuitry (a communication module, Par.[0019], [0056], [0254]); 
a camera module including at least one camera (cameras Fig.55, 63, 92, Par.[0010],[0020], [0044], [0057]); and 
a processor, wherein the processor (Par.[0097],[0099]) is configured to: 
identify a request for measuring a skin condition of a user (identify a user request at unit 108 for measuring the skin, Fig.49 control 4714, Par.[0300]) in a state in 10which the first electronic device is cradled on a second electronic device (transmitting or receiving data when the device 108 is placed in the cradle, Par.[0235]); 
acquire, based on information of the camera module and information regarding at least one light-emitting element included in the second electronic device, control information for controlling output of the at least one light- emitting element (based on the information from the camera regarding the reflected light, controlling the illumination source angle, and the spectrum, polarization etc., Par.[0022], [0024],[0029], [0033],[0034] e.g., light intensity, wavelength and angle control, Par.[0079]); 
15control output of the at least one light-emitting element of the second electronic device based on the control information (controlling the light output emitting source angle, intensity and the spectrum based on the control information from detection sensors for degree of polarization, Par.[0250] Fig.47); 
acquire at least one image comprising at least a part of a body of the user through the camera module while light is output through the at least one light- emitting element (illuminator source illuminating the skin surface, Par.[0095],[0096]) controlled based on the control information (based on the determined controlled parameters of illumination, Par.[0250] acquiring the image the face skin Fig.48 Par.[0234],[0267] by the camera Par.[0039],[0040,[0042], [0059]..[0168], Fig.59); and 
20provide information regarding the skin condition of the user using the at least one image (providing, by displaying the skin condition image and report to the user of  different skin conditions, and curative information Par.[0019], [0020],[0056]-[0057], Fig.49, [0070]…).
However, in order to detail the claimed functional limitations where, it is found that 
the art to Elazar, teaches about,
identify a request for measuring a skin condition of a user (requesting a measuring by image capture through a foot pedal 852, Fig.11 Par.[0108], control positioned at a computing device 806 Fig.8, Par.[0103] and triggering the request to image a subject surface for measurement or, e.g., on skin as a choice, or otherwise the user requesting an image be captured by the smart mirror 100, Par.0203]) in a state in 10which the first electronic device is cradled on a second electronic device (while the capturing device is wirelessly connected to the cradle, and is cradled on the element 110 in Fig.1, during operation and receiving the request Par.[0108] from pedal 852, Fig.8B, Par.[0063]); 
Considering the smart mirror- cradle structure and functions being explicitly disclosed in Elazar, the ordinary skilled in the art would have found obvious before the effective filing date of the invention to associate the imaging system being cradled on a device having smart computing and communication capabilities taught by Bandic, Par.[0235], to combine the described functions in order to improve the image processing and user access to the data through the communication established with a server, in Elzar Par.[0106] and for accessing on a secondary device in a hands free manner the video and medical records per Elzar Par.[0107]-[0110]. Such combination would have been predictable in view of the ordinary skilled in the art.
Furthermore, in order to emphasize the structural placement of the light emitters being specifically located on the cradle, 
the art to Saldivar teaches about,  
acquire, based on information of the camera module and information regarding at least one light-emitting element included in the second electronic device (light emitters located in the cradle, Par.[0063],[0065], [0069]).
One of ordinary skill in the art would have found obvious before the effective filing date of the invention, to combine Bandic along with Elzar for providing external illumination in the imaging direction and having the incentive to try various other light emitters placement, with the light source being installed in the cradle along with the image capturing device as representing a known and understood method of illuminating the subject’s skin identified in Saldivar where the light sources could be installed on the front or the back of the cradle such that either direction is illuminated for imaging, where the rationale to combine relies on the necessity to illuminate the sample for improved imaging disregarding the image capturing direction, thus proving the combination predictable.    

Re Claim 2. Bandic, Elzar and Saldivar disclose, the first electronic device of claim 1, wherein the processor is configured to: 
Bandic teaches about,  25control the communication module to transmit the at least one image to a server (a communication module to transmit reports and images to a remote computer Par.[0019], as a photographic image of the skin Par.[0056], Fig.6 and transmitting data to a server, Par.[0804]-[0808]..); and 
acquire information regarding the skin condition from the server through the communication module (receiving from an interface including social networking domain, recommendations from the skin care assessment data, Par.[0059],[0235], [0301], [0344]).  

Re Claim 3. Bandic, Elzar and Saldivar disclose, the first electronic device of claim 2, 
Bandic teaches about, wherein the processor is 48configured to control the communication module to transmit information regarding the first electronic device to the server together with the at least one image (communicating over to a server information and images of the skin Fig.6, Par.[0029],[0059]).  

Re Claim 4. Bandic, Elzar and Saldivar disclose, the first electronic device of claim 1, but do not expressly teach about locating the light sources on the cradle i.e., on the second device,
Saldivar teaches this feature, wherein the processor is configured to acquire information regarding the at least one light-emitting element from the second electronic device (light emitters in the cradle, Par.[0063],[0065], [0069]).

Re Claim 5. Bandic, Elzar and Saldivar disclose, the first electronic device of claim 4, 
Bandic teaches about, wherein the information 10regarding the at least one light-emitting element comprises information regarding at least one of a type, position, output intensity, size, and number of the at least one light-emitting element (the information related to lights is represented by angular position intensity, distance, wavelength etc., Fig.75, 83, Par.[0035]).  

Re Claim 6. Bandic, Elzar and Saldivar disclose, the first electronic device of claim 1, 
Bandic teaches about, wherein the information 15regarding the camera module comprises information regarding at least one of pixels, size, number, position, aperture value, shutter speed, and sensitivity of image sensors included in the camera module (pixel position, coordinates, color, intensity  Par.[0039], [0040], [0044], [0319] or selecting their number e.g., only R and B of the RGB spectrum, Par.[0375]).  

Re Claim 7. Bandic, Elzar and Saldivar disclose, the first electronic device of claim 1, 
Bandic teaches about, wherein the processor is 20configured to execute an application for measuring the skin condition in response to receiving a request for measuring the skin condition of the user (identify a user request at unit 108 for measuring the skin, Fig.49 control 4714, Par.[0300]).  

Re Claim 8. Bandic, Elzar and Saldivar disclose, the first electronic device of claim 1, 
Bandic teaches about, wherein the processor is configured to control the display to display a guide screen for capturing an image 25of the user's face before acquiring the at least one image (displaying a graphic user interface, Fig.5 – 23, Par.[0274],[0280][0291],[0298],[0309],[0344]).  

Re Claim 9. Bandic, Elzar and Saldivar disclose, the first electronic device of claim 1, 
Bandic teaches about, wherein the processor is configured to: identify filter control information for controlling at least one polarizing 30filter included in the second electronic device; and 49control the at least one polarizing filter based on the filter control information (controlling the polarizing filters according to the selected white, RGB, UV, IR spectrum, Par.[0023],[0035]).  

Re Claim 10. Bandic, Elzar and Saldivar disclose, the first electronic device of claim 9, 
Bandic teaches about, wherein the processor is 5configured to change a polarizing direction of the at least one polarizing filter based on each of the at least one image being acquired (the processor controls the light emitting angle Fig.35 Par.[0317] and filtered polarization direction, Fig.36 Par.[0067],with filters having underlying structure and a specific pattern of polarization Par.[0306], [0316], [0318]).  

Re Claim 11. Bandic, Elzar and Saldivar disclose, the first electronic device of claim 1, but do not expressly represents the second device i.e., the cradle having smart mirror functions,
Elazar teaches this configuration, wherein the second electronic device is implemented as a smart mirror (a configuration where the smart mirror is part of a cradle device connected to the imaging system 204 Par.[0083]).
   

Re Claim 12. This claim represents the method steps of operating a first electronic device implementing each and every functional limitation in the same order hence it is rejected on the same evidentiary probe mapped under Bandic, Elzar and Saldivar at claim 1, applied mutatis mutandis.

Re Claim 13. Bandic, Elzar and Saldivar disclose, the method of claim 12, Bandic teaches about, wherein the providing information regarding the skin condition comprises: 
transmitting the at least one image to a server; and 
30acquiring information regarding the skin condition from the server (transmitting and receiving i.e., acquiring collected information to a server, computer, etc., for storage or processing, Par.[0235], [0307],[0344]).  

Re Claim 14. Bandic, Elzar and Saldivar disclose, the method of claim 13, 
Bandic teaches about, wherein the transmitting the at least one image to the server comprises transmitting information regarding the first electronic device to the server together with the at least one image (a transmitting through a communication module reports and images to a remote computer or server, Par.[0019], photographic images of the skin Par.[0056], Fig.6 and data to a server, Par.[0804]-[0808]..). 

Re Claim 15. Bandic, Elzar and Saldivar disclose, the method of claim 12, further comprising: 
Bandic teaches about, identifying filter control information for controlling at least one polarizing filter included in the second electronic device; and controlling the at least one polarizing filter based on the filter control 10information (identifying specific filters and controlling the filter spectrum and polarization Par.[0023],[0035],[0067],[0234]  [0582]).  

Re Claim 16. Bandic, Elzar and Saldivar disclose, the method of claim 15, 
Bandic teaches about, wherein the controlling the at least one polarizing filter comprises changing a polarizing direction of the at least one polarizing filter based on each of the at least one image being acquired (controlling a plurality of light parameters, e.g., wavelength, RGB, White light, ultraviolet, infrared, Par.[0233]).  
15  
Re Claim 17. Bandic discloses, an electronic device comprising:
at least one light-emitting element (light emitters Par.[0249]; and 
a processor (Par.[0097],[0099]), wherein the processor is configured to: 
control the at least one light-emitting element to output light based on control information acquired from the external electronic device, the control information being determined based on information of a camera module of the 25external electronic device and information regarding the at least one light- emitting element (controlling the light intensity and spectrum, determined by information received from the reflected light form subject Par.[0033], by changing the light emitting intensity, angle, wavelength, per Fig.35 Par.[0317] and the filtered polarization direction, Fig.36 Par.[0067],with filters having underlying structure and a specific pattern of polarization Par.[0306],[0316],[0318] in order to generate the output image, Fig.101 Par.[0035],[0054], [0067], [0079] ..); and
Elzar teaches about,
20control the at least one light-emitting element to enter a standby state for based on an external electronic device being cradled on the electronic device (using the power monitor, 955 Fig.29, being part of the base station 958, e.g., in the cradle, Par.[0132]); 
stop output of light from the at least one light-emitting element based on image capturing by the external electronic device being completed (all these features of standby, shut down to all or parts of the external electronic device when on the cradle, Par.[0132]-[0133]). 
Considering the smart mirror- cradle structure and functions being explicitly disclosed in Elazar, including the power control and monitoring features providing the advantage of power saving, e.g., a power monitoring circuit Par.[032]-[0133] the ordinary skilled in the art would have found obvious before the effective filing date of the invention to associate the imaging system being cradled on a device having smart computing and communication capabilities taught by Bandic, Par.[0235], to combine the described functions in order to improve the image processing and user access to the data through the communication established with a server, in Elzar Par.[0106] and for accessing on a secondary device in a hands free manner the video and medical records per Elzar Par.[0107]-[0110]. Such combination would have been predictable in view of the ordinary skilled in the art. 
On a secondary interpretation by inferring that the lights may be part of the docking station i.e., the cradle,
The art to Saldivar teaches about,  
control the at least one light-emitting element to output light based on control information acquired from the external electronic device, (light emitters located in the cradle, Par.[0063],[0065], [0069], using a light intensity sensor, Par.[0063]).
One of ordinary skill in the art would have found obvious before the effective filing date of the invention, to combine Bandic along with Elzar for providing external illumination in the imaging direction and having the incentive to try various other light emitters placement, with the light source being installed in the cradle along with the image capturing device as representing a known and understood method of illuminating the subject’s skin identified in Saldivar where the light sources could be installed on the front or the back of the cradle such that either direction is illuminated for imaging, where the rationale to combine relies on the necessity to illuminate the sample for improved imaging disregarding the image capturing direction, thus proving the combination predictable.    

Re Claim 18. Bandic, Elzar and Saldivar disclose, the electronic device of claim 17, 
Bandic teaches about, wherein the electronic device 51further comprises at least one polarizing filter, and the processor is configured to change a direction of the at least one polarizing filter based on filter control information acquired from the external electronic device (controlling the polarizing filters according to the selected white, RGB, UV, IR spectrum, Par.[0023],[0035] where the processor controls the light emitting angle Fig.35 Par.[0317] and filtered polarization direction, Fig.36 Par.[0067],with filters having underlying structure and a specific pattern of polarization Par.[0306], [0316], [0318])
 
Re Claim 19. Bandic, Elzar and Saldivar disclose, the electronic device of claim 17, 
Bandic teaches about, wherein the electronic device further comprises a camera module including at least one camera (cameras Fig.55, 63, 92, Par.[0010],[0020], [0044], [0057]), and the processor is configured to: 
acquire at least one image comprising the user's face while controlling output of light from the at least one light-emitting element based on a request for 10measuring the user's skin condition being identified (based on the determined controlled parameters of illumination, Par.[0250] acquiring the image of the face Fig.7, e.g., the skin Fig.48 Par.[0234],[0267] by the camera Par.[0039],[0040,[0042], [0059]. ..[0168], Fig.59); and 
transmit the at least one image to the external electronic device (a communication module to transmit reports and images to a remote computer Par.[0019], as a photographic image of the skin Par.[0056], Fig.6 and transmitting data to an external server device, Par.[0804]-[0808]..).  

Re Claim 20. Bandic, Elzar and Saldivar disclose, 
Elzar teaches about, the electronic device of claim 17, wherein the electronic device comprises a smart mirror (a smart mirror device 100, Par.Fig. 9 Par.[0110], [0112],[0124]-[0125], [0129]).
Conclusion
4.  	 The prior art made of record and not relied upon, is considered pertinent to applicant's disclosure. See PTO-892 form. Applicant is required under 37 C.F.R.  1.111(c) to consider these references when responding to this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487

/DRAMOS KALAPODAS/